Citation Nr: 0307953	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a left tibia stress fracture, currently rated 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right tibia stress fracture, currently rated 10 percent 
disabling.

3.  Entitlement to service connection for a left hip disorder 
as secondary to the service-connected bilateral tibia stress 
fractures.

4.  Entitlement to service connection for a right hip 
disorder as secondary to the service-connected bilateral 
tibia stress fractures.

5.  Whether the decision of January 1983, to reduce 
compensation for the stress fractures of the right and left 
tibias from 10 percent disabling to noncompensable, was 
clearly and unmistakably erroneous.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
September 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which granted the veteran 
entitlement to increased evaluations, from noncompensable to 
10 percent, for each of his service-connected tibia stress 
fractures, and which denied the veteran entitlement to 
service connection for left and right hip disorders as 
secondary to his service-connected bilateral tibia stress 
fractures.  The veteran's claim of a January 1983 decision 
being clearly and unmistakably erroneous comes on appeal from 
a February 2002 decision which denied the veteran's claim.

The veteran's claims were remanded by a February 2001 Board 
decision, which returned these claims to the RO for further 
development.  That development having been completed, these 
claims now return to the Board.




FINDINGS OF FACT

1.  The postoperative residuals of the left tibia stress 
fracture currently consist of mild pain.

2.  The residuals of the right tibia stress fracture 
currently consist of mild pain and tenderness.

3.  A bilateral hip disability was not diagnosed or otherwise 
demonstrated until many years after service, and no medical 
evidence has been submitted etiologically linking the 
veteran's bilateral hip disability to service-including to 
his already service-connected bilateral tibia stress 
fractures.  

4.  In a January 1983 rating decision, the RO reduced the 
veteran's evaluation for his service-connected residuals of 
the right and left tibia stress fractures from 10 percent 
disabling, each, to noncompensably disabling.  He was 
notified of that decision and apprised of his procedural and 
appellate rights, but he did not perfect an appeal, so that 
decision became final and binding on him based on the 
evidence then of record.

5.  The unappealed January 1983 rating decision was 
reasonably supported by the evidence then of record, and was 
consistent with the applicable VA laws and regulations then 
in effect.

6.  The veteran dispute with that decision is merely a 
disagreement as to how the facts were weighed or evaluated 
and, as such, he has not shown that the law and evidence 
known at that time compelled a different conclusion.




CONCLUSIONS OF LAW

1.  The criteria have not been met for an evaluation higher 
than 10 percent for the postoperative residuals of the left 
tibia stress fracture.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

2.  The criteria have not been met for an evaluation higher 
than 10 percent for the residuals of the right tibia stress 
fracture,.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2002).

3.  A chronic bilateral hip disability was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of the service-connected bilateral tibia stress 
fractures.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2002).

4.  The unappealed January 1983 rating decision did not 
contain clear and unmistakable error in reducing the 
veteran's evaluation for the residuals of his right and left 
tibia stress fractures.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5262 
(1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

This new law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2002).

This new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the VCAA, with its 
expanded duties, is inapplicable to cases involving claims of 
clear and unmistakable error (CUE)-either in prior RO 
or Board decisions, citing 38 U.S.C.A. §§ 5109A(a), 7111(a) 
(West 2002) and 38 C.F.R. § 3.105(a), 20.1400-20.1411 (2002).  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Parker v. Principi, 15 Vet. App. 407 (2002).  Thus, the VCAA 
is inapplicable in this case concerning the veteran's claim 
of CUE in the January 1983 RO decision.

With respect to the other claims at issue, the record 
indicates the veteran and his representative were provided 
with a copy of the appealed April 1998 rating action, and 
were provided a Statement of the Case dated August 1999, and 
a Supplemental Statement of the Case dated October 2002, as 
well as a Board Remand dated February 2001.  These documents, 
especially when considered collectively, provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  He has been provided two VA 
examinations during the course of his appeal, in November 
1998 and more recently in June 2001, to obtain medical 
opinions.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist him, and 
adjudication of his appeal at this juncture poses no 
potential risk of prejudice to him.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  There is no indication 
that there is additional evidence that should or could be 
obtained prior to adjudicating the claims.  Thus, even 
without specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.  See Quartucccio v. Principi, 16 Vet. App. 
183 (2002).


Facts

A review of the record reflects that service connection was 
established for the residuals of a postoperative left tibia 
stress fracture at a 10 percent evaluation, and a right tibia 
stress fracture at a 10 percent evaluation, by a September 
1977 RO decision.  This decision was based on service medical 
records which showed that the veteran had stress fractures of 
both tibias in service.  A January 1983 RO decision, which is 
the subject of the veteran's claim of clear and unmistakable 
error, as noted below, reduced the veteran's compensation for 
both residuals of a stress fracture to noncompensable, based 
on the results of a VA examination.   This noncompensable 
evaluation was continued several times subsequent to this 
current appeal.

In October 1997, the veteran applied for an increased rating 
for his left and right tibia disabilities.  Essentially, it 
is maintained that the evaluation currently assigned for the 
veteran's service-connected back disabilities is not 
adequate, given the current symptomatology of this 
disability.  The recent evidence of record includes the 
reports of outpatient treatment and VA examinations.

Many of the veteran's outpatient treatment records detail 
continued treatment for medical conditions not at issue in 
this case, including Crohn's disease.

A January 1997 outpatient treatment report noted that the 
veteran reported a recent flare up of leg pain.

The veteran received a VA examination in January 1998.  The 
report of that examination indicates, in relevant part, that 
a review of the veteran's records noted that pain in the 
veteran's hips and knees was attributed to inflammation and 
arthritis which was attributed to ulcerative colitis.  The 
veteran reported that the area of his  previous stress 
fractures became inflamed periodically, and he also noted 
pain in the hips and to a lesser extent in the knees, an 
exacerbation which was usually associated with his colitis 
problem.  Upon examination, the veteran was noted to be 
tremendously obese.  He walked with a limp and had physical 
problems undressing and getting on the table.  Once 
recumbent, he had considerable trouble arising due to back 
pain.  There was discomfort in the hips and knees with 
passive manipulation.  No swelling, redness, or heat was 
noted.  However, there were varying points of tenderness 
along the mid tibial surfaces.  A scar was present on the 
left side from removal of a previous bone chip.  The veteran 
was diagnosed with stress fractures of the right and left 
tibia with resection and removal of tibial bone chip, avulsed 
from the left tibia.  The veteran was also diagnosed with 
inflammatory arthralgias of the hip and knee joints as 
related to inflammatory bowel disease, earlier diagnosed as 
ulcerative colitis, and more recently changed to 
Crohn's disease.

The veteran had a further VA examination in January 1998.  It 
was noted that the veteran was diagnosed with Crohn's disease 
within the past year.  The veteran noted that when his 
diarrhea was exacerbated due to his Crohn's disease, he had 
discomfort in multiple joints, particularly in the low back, 
hips, and knees.  He also indicated that he had more 
discomfort at those times at the site of the previous tibial 
stress fractures.  The examiner indicated that, with 
inflammatory bowel disease, it was not uncommon to have flare 
ups of arthritis involving multiple joints.

X-rays taken of the veteran's hips in January 1998 noted a 
negative right hip, and a left hip negative except for 
metallic pellets projecting in the soft tissue around the 
left hip.  X-rays taken of the veteran's left and right tibia 
and fibula were negative for any abnormal findings.

A December 1998 outpatient treatment report indicated that 
the veteran complained of pain in both legs, hips, and 
calves.  The veteran particularly complained of chronic 
bilateral hip pain, and left lower extremity pain since 
falling off of a truck four days prior.

A letter from the veteran's brother, dated April 2001, 
indicated that the veteran had experienced pain associated 
with his backs, legs, and hips, which had caused him to miss 
days of work.

A letter dated April 2001 from an acquaintance of the veteran 
indicates that she personally observed that the veteran has 
had trouble with walking since his release from service, and 
that his condition has gotten worse with time.

A letter dated April 2001 from another acquaintance of the 
veteran indicates that in his opinion the veteran's medical 
conditions had gotten worse over the years.

The veteran received a VA examination in June 2001.  The 
report of that examination indicates that the veteran 
reported that he had pain in his legs, and that his calf 
muscles tended to swell when his pain was most severe.  He 
noted that his legs did give him some problems in his job, 
when lifting.  Examination of the right tibia revealed a mild 
tenderness along the anterior tibial border.  This was not 
severe, and was localized.  The pain was slightly more severe 
in the lower tibia anteriorly than in the upper tibia.  There 
were no defects palpable.  The examination of the left tibia 
revealed a 2-inch anterior scar, linear, about the mid tibia 
anteriorly.  Palpation of the left tibia revealed mild 
tenderness along the course of the tibia.  No defects on the 
tibia bursae were palpable.  The examiner noted that previous 
X-rays taken of the veteran's tibia were normal.  The veteran 
was diagnosed with a history of a fracture of the left tibia, 
with biopsy of the left tibia, with residual mild pain, and 
residuals of a fracture of the right tibia, with mild 
tenderness and pain.

The veteran received a further VA examination in June 2001.  
At that time, the veteran was noted to walk as though he was 
having pain walking.  He was also noted to be obese, and was 
walking very slowly, possibly due to obesity, possibly due to 
hip or leg pain.  The examiner indicated that there was no 
history of 
flare-ups given, but the veteran reported pain at the 
extremes of motion constantly.  Examination of the right hip 
revealed anterior flexion to 55 degrees, lateral abduction to 
32 degrees, and medial adduction to 18 degrees.  Examination 
of the left hip revealed 48 degrees of flexion, 38 degrees of 
lateral abduction, and 0 degrees of medial adduction.  There 
was no indication of inflammatory arthritis.  The examiner 
diagnosed the veteran with limited motion of the hips 
associated with pain at the extremes of motion; etiology not 
definitely determined.  The examiner opined that the 
veteran's hip condition was not etiologically caused by his 
fractures of the tibia.  The examiner indicated that the 
reason for that opinion was that there was no indication that 
the tibial fractures did not completely heal, since the X-
rays taken several years ago indicated that there was no 
abnormality of the tibia.  The examiner indicated that, if 
the veteran's tibias had healed, it would be difficult to 
consider the tibias as a cause of hip pain when there was a 
span of 5-6 years between the two situations.  The examiner 
noted the veteran's hip X-rays of June 2001 indicated gun 
shot pellets in the soft tissues about the left hip, 
and possible sacroiliitis.

An addendum to the veteran's VA examination, dated March 
2002, indicated that the examiner's opinion was that the 
veteran's hip disabilities were not aggravated by his service 
connected disabilities.


The Law
Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court' case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


The Law
Entitlement to an Increased Rating

As noted, it is maintained that the 10 percent disability 
evaluations currently assigned to the veteran's residuals of 
a right and left tibia fracture are inadequate.  Under the 
laws administered by the VA, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 



The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the veteran's service-connected 
residuals of the post-operative left tibia stress fracture 
and the residuals of his right tibia stress fracture are 
currently rated as 10 percent disabling, each, under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, for imapirment of 
the tibia and fibula.  That code provides a 10 percent 
disability rating where there is a slight knee or ankle 
disability, a 20 percent disability rating where there is a 
moderate knee or ankle disability, and a 30 percent 
disability rating where there is a marked knee or ankle 
disability.  A 40 percent disability rating is provided for 
nonunion of the tibia and fibula with loose motion and 
requiring a brace.




Analysis

Bilateral Tibia Stress Fractures

Taking into account all relevant evidence, the Board finds 
that the veteran is properly rated as 10 percent disabling 
for his postoperative residuals of the stress fracture of his 
left tibia.  Although he has reported experiencing pain in 
his legs, as well as other joints, the medical evidence of 
record indicates that most of his pain and flare-ups (see 
DeLuca v. Brown, 8 Vet. App. 202 (1995)) are due to his 
diagnosed Crohn's disease, for which he is not service 
connected.  Consequently, the additional functional 
impairment that he has as a residual of that condition 
cannot, in turn, be used to increase the rating for his 
bilateral tibia stress fractures because the Crohn's disease 
is an entirely separate disorder-not part and parcel of the 
tibia stress fractures at issue.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish the 
extent of the veteran's disability that is due to service-
connected causes from that which is not and unrelated to 
service).

Furthermore, the most recent objective clinical findings in 
the report of the June 2001 VA examination note only the left 
tibia fracture by history because it has since completely 
healed.  And even considering the results of a biopsy of 
the left tibia, there is only a mild degree of pain as a 
residual of the fracture.  This level of impairment, then, 
even resolving all reasonable doubt in the veteran's favor, 
is insufficient to support a rating higher than 10 percent 
because-at most, he only has slight residual disability.

For essentially the same reasons, the Board also finds that 
the veteran is not entitled to a rating higher than 
10 percent for the residuals of his right tibia stress 
fracture.  Again, although he has reported experiencing pain 
in his legs, as well as other joints, the medical evidence of 
record indicates that most of his pain and flare-ups 
are attributable to his diagnosed Crohn's disease, which is 
not service connected and, therefore, cannot be used to 
increase his rating.  Moreover, the most recent objective 
clinical findings in the report of his June 2001 VA 
examination indicate that he only has mild tenderness and 
pain as a residual of the right tibia fracture.  This level 
of impairment, then, even resolving all reasonable doubt in 
his favor, is insufficient for a rating higher than 10 
percent.

As an additional point, the Board also is aware that the 
veteran has a surgical scar from his operation for his left 
tibia stress fracture.  But his treatment records indicate 
his scar is well-healed, barely noticeable, non-adherent, and 
nontender.  Therefore, since it is asymptomatic, he cannot 
receive a separate compensable rating under either 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 or 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  See Esteban v. Brown, 6 Vet. App. 259 
(1994), citing VA's anti-pyramiding provision 38 C.F.R. 
§ 4.14.

Bilateral Hip Disorder

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a left or right 
hip disability.  In this regard, the Board notes the most 
recent opinions of record from a VA examiner in June 2001, 
and a subsequent addendum by that examiner, who indicated 
that the veteran's hip conditions were not caused or 
aggravated by the veteran's residuals of right and left tibia 
fractures.  In this regard, the examiner specifically noted 
that X-rays showed that the veteran's tibias were fully 
healed, and that therefore it was unlikely that these were 
now causing the veteran's hip pain.  The examiner also noted 
findings on hip X-rays dated June 2001 which noted the 
presence of gunshot pellets in the left hip, and possible 
sacroiliitis.  Also of note is the report of a January 1998 
VA examination, which indicated that the veteran's 
inflammatory arthralgias of the hip and knee joints were 
related to his Crohn's disease.  Therefore, the evidence of 
record indicates that the veteran's hip disabilities are not 
due to his service-connected residuals of right and left 
tibia fractures, so service connection must be denied because 
there is no medical nexus evidence.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Whether the decision of January 1983, to reduce compensation 
for the stress fractures of the right and left tibias from 10 
percent disabling to noncompensable, was clearly and 
unmistakably erroneous.

The veteran contends that the January 1983 RO decision which 
reduced his compensation for his service connected residuals 
of his right and left tibia stress fractures from 10 percent 
disabling to noncompensably disabling was clearly and 
unmistakably erroneous.  He believes the RO should have 
continued to rate him at his previous levels and even, 
perhaps, should have increased his ratings because the 
evidence in his claims file (c-file) at that time could only 
have led to that conclusion.

A February 1983 RO rating decision slightly revised the 
January 1983 decision, but only insofar as the effective date 
of the reduction (not the reduction itself).  And although 
the veteran filed a notice of disagreement (NOD) in February 
1983 to initiate an appeal of that RO decision, and a 
Statement of the Case (SOC) was issued that same month, he 
never completed ("perfected") his appeal by submitting a 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  So that decision became final and binding on him 
based on the evidence then of record.  Hence, it must be 
accepted as correct in the absence of CUE.  See 38 C.F.R. § 
3.105(a) (2002).  

CUE is a very specific and rare kind of error.  It is the 
kind or error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for that error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions at the time were incorrectly applied.  Review for 
CUE in a prior RO decision must be based on the record and 
the law that existed when that decision was made. Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  Evidence that was not of record 
at the time of the decision cannot be used to determine if 
CUE occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether CUE occurred in a prior 
determination:

(1) "[e]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied,"

(2) the error must be "undebatable" and 
of the sort "which, had it not been made, 
would have manifestly changed the outcome 
at the time it was made," and

(3) a determination that there was clear 
and unmistakable error must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.  Damrel.

The pertinent regulations in effect at the time of the RO 
decision are essentially similar to those in effect today, 
and provided that, under 38 C.F.R. § 4.71a, Diagnostic Code 
5262, a 10 percent disability rating was warranted where 
there was a slight knee or ankle disability, a 20 percent 
disability rating was warranted where there was a moderate 
knee or ankle disability, and a 30 percent disability rating 
was warranted where there was a marked knee or ankle 
disability.  A 40 percent disability rating was provided for 
nonunion of the tibia and fibula with loose motion and 
requiring a brace.



Further, the regulations in effect at that time regarding 
reductions, again essentially to those regulations in effect 
today,  provided that, under 38 C.F.R. § 3.344 (1983), if a 
rating has been in effect for five years or more, there must 
be material improvement in the disability before there is any 
rating reduction.

The Board will examine the evidence that was of record at the 
time of the January 1983 RO decision, as well as some 
previous evidence, to determine whether there was material 
improvement in the veteran's condition, to determine whether 
that decision was clearly and unmistakably erroneous.

The Board notes that the veteran was granted service 
connection for these disabilities by a September 1977 rating 
decision, which granted service connection for each tibia at 
a 10 percent evaluation, based on the findings of the 
veteran's medical evaluation board in service, which found 
that any attempts to walk, stand, or run would cause pain and 
swelling, and found palpable tender lumps on the midshaft of 
both tibias.  The rating decision also noted that the veteran 
was discharged from service with severance pay, and 
evaluations of 10 percent for each lower extremity.

X-ray reports from December 1982 showed both legs as normal, 
but it was noted that this did not exclude a healed injury.

The report of a VA examination dated January 1983 noted that 
the veteran reported that when he became active, his legs 
would swell around the mid portion and the calves.  Upon 
examination, the veteran was noted to walk without any 
noticeable limp, and was markedly overweight.  There was a 
well-healed non-adherent and nontender scar in approximately 
the mid portion of the left tibia in the subcutaneous region, 
which was barely visible.  There was a slight palpable 
prominence of the bone in this region.  The examination of 
the right leg was normal.  The veteran could walk on his toes 
and heels.  He could squat down and come back up.  Range of 
motion of the ankles and knees was normal.  The veteran was 
diagnosed with exogenous obesity, and history of stress 
fracture of the right and left tibias, with no residuals.

Again, for a claim of CUE to be maintained, it must be shown 
that either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions at the time were incorrectly applied.  
Further, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  There has been no 
argument presented by the veteran to indicate that the 
correct facts, as they were known at the time, were not 
before the Board.  The claimant has not alleged that there 
are any facts missing from the claims file, instead, he has 
consistently argued that the facts as they were in the claims 
file at the time of the decision clearly indicate that he 
should have been entitled to a compensable rating for his 
residuals of left and right tibia stress fractures.

It appears that the claimant is arguing that the RO 
improperly evaluated and interpreted the evidence of record.  
This allegation does not fit the definition of a viable CUE 
claim.  Specifically, as noted above, in Damrel v. Brown, 
6 Vet. App. 242 (1994), the Court held that the argument that 
the RO misevaluated and misinterpreted the evidence available 
to it at the time of the final prior determination 
(reweighing of the evidence) is not the type of 
administrative error reversible under 38 C.F.R. § 3.105(a) 
(2002).  

Specifically, in this case, the evidence of record at the 
time of the reduction, specifically, the report of VA 
examination dated January 1983 and X-rays taken in December 
2002, all tends to indicate that, at that time, the veteran 
had no residuals from his stress fractures of the left and 
right tibia.  Specifically, the veteran's X-rays from that 
time were completely normal, he was noted to walk without any 
noticeable limp, the examination of his right leg was 
completely normal, and the examination of his left leg showed 
only a slight palpable prominence of the bone.
These findings clearly show an improvement from the time when 
the veteran was first granted service connection for these 
disabilities, in September 1977, when it was found that any 
attempts to walk, stand, or run would cause pain and 
swelling, and found palpable tender lumps on the midshaft of 
both tibias.  Therefore, it is reasonable, and not a clear 
and unmistakable error about which reasonable minds could not 
differ, for the RO to have found that the veteran's 
disability, at that time, had materially improved, to the 
point that there were essentially no residuals remaining from 
these disabilities, such that a rating reduction to a 
noncompensable rating was warranted.

As such, the Board finds that the RO did not incorrectly 
apply the statutes and regulations.  Further, the RO's 
finding that the veteran's disability at the time was 
noncompensable was reasonable, and not a clear and 
unmistakable error about which reasonable minds could not 
differ.

Accordingly, the Board finds that a January 1983 RO decision 
which reduced service connection to a noncompensable level 
for the residuals of the veteran's right and left tibia 
stress fractures was not clearly and unmistakably erroneous, 
and the veteran's petition is denied.


ORDER

The claim for an increased evaluation for the postoperative 
residuals of the left tibia stress fracture, currently rated 
as 10 percent disabling, is denied.

The claim for an increased evaluation for the residuals of 
the right tibia stress fracture, currently rated 10 percent 
disabling, is denied.

The claim for service connection for a left hip disorder as 
secondary to the 
service-connected bilateral tibia stress fractures is denied.

The claim for service connection for a right hip disorder as 
secondary to the 
service-connected bilateral tibia stress fractures is denied.

The veteran's petition for revision of the January 1983 RO 
rating decision, based on clear and unmistakable error, is 
denied.




	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

